OPINION AND DECREE
OPINION OP THE COURT
MORROW, Chief Judge.
Salapu filed his application with the Registrar of Titles to be registered as the holder of the matai name Tuuu attached to the village of Aua. Soonapu filed an objection to the proposed registration, the objector becoming a candidate for the name.
Sec. 926 of the Code as amended prescribes the qualifications for holding a matai title. The evidence showed that each.of the two candidates has these qualifications and is, therefore, eligible for registration as the holder of a matai name.
Sec. 933 of the Code as amended prescribes the law which this Court shall follow in determining which of the eligible opposing candidates shall be registered as the holder of a matai name or title. It reads as follows:
*333“Consideration Given by Court: In the trial of matai name cases, the High Court shall be guided by the following in the priority listed:
(a) The best hereditary right in which the male and female descendants shall be equal in the family where this has been customary, otherwise the male descendant shall prevail;
(b) The wish of the majority or plurality of those members of the family related by blood to the title;
(c) The forcefulness, character, personality, and capacity for leadership of the candidate;
(d) The value of the holder of the matai name to the Government of American Samoa.”
We shall consider first the matter of hereditary right. There has been only one Tuuu registered. He was Kapoli who, according to the matai name record, was registered on April 20, 1938. He died about 10 years ago and the title has been vacant since then. Kapoli was the son of Nauia and the brother of candidate Soonapu’s mother Faautu. Salapu’s father was Liufau Mulitalo. The witnesses for Soonapu testified that Mauia, the father of Soonapu’s mother Faautu, held the title Tuuu while the witnesses for Salapu testified that he did not hold the title.
The witnesses for Salapu testified that Liufau Mulitalo, the father of Salapu, held the Tuuu title in Upolu and that when he came to Aua he was given the title Liufau. Liufau Moelata testified that “Mulitalo Tuuu Siaumaua came over (from Upolu) to his family in Aua with three names. He brought with him three names, one is Tuuu, the other is Sauafea, and the other is Sagapolu. When this Mulitalo Siaumaua arrived in the village of Aua, he was then given the name Liufau. And during that time difficulties arose between the two Liufaus. Liufau Mativa and Liufau Mulitalo involved the land Muliti.” Salapu while on the stand was asked “Did Mulitalo hold the title (Tuuu) over here or just in Western Samoa?” to which he answered “Only in Western Samoa.” It is apparent from this testimony of *334Malapu himself and from the testimony of Liufau Moelata that Mulitalo never held the Tuuu title in Tutuila. Liufau Moelata did testify that two or three others held the title in Aua, but they were never registered and his testimony was obviously based on pure hearsay. Furthermore it is a crime to use a matai title without having it registered. Sec. 935 of the Code provides that “Any person who shall use any matai name, or permit the use of any matai name in his behalf, until the name shall have been legally registered, shall be fined no more than $25.00, or imprisoned not more than three months, or both.” The same or substantially similar provisions have been in the Codes since 1906.
The undisputed fact is that Kapoli, the brother of Soonapu’s mother Faautu, was the registered holder of the Tuuu title; also the undisputed fact is that Soonapu has furnished the monotaga for the Tuuu Family since Kapoli died about 10 years ago. Salapu did not connect himself with any registered holder of the title. Soonapu connected herself with Kapoli, the only person ever to be registered as the Tuuu. Tuatoe, 53 years old, of Aua testified that Mauia, the grandfather of Soonapu and the father of Kapoli, used the title Tuuu. Liufau Moelata testified that his brother Salapu was not related to Kapoli. We conclude from the evidence that Soonapu prevails over Salapu on the issue of hereditary right.
Each of the candidates filed a petition with the Court purporting to be signed by those blood members of the Tuuu Family supporting his candidacy for. the title. There were 68 signers on the petition for Soonapu and 60 on the petition for Salapu. Witnesses for Soonapu testified that not a single signer on Salapu’s petition was a blood member while witnesses for Salapu testified that only one of the 68 signers on Soonapu’s petition was a blood member. Salapu testified that all 60 signers on the petition for him were blood members while Soonapu testified that all 68 on *335the petition for her were blood members. Giving consideration to all of the evidence relating to the wish of the majority or plurality of the family, it is our conclusion that the weight of the evidence preponderates in favor of the view that a majority of the Tuuu Family favor Soonapu. We find that she prevails over Salapu on the issue of the wish of the majority or plurality of the family.
Salapu completed five grades in school. Soonapu completed seven. Soonapu speaks English better than Salapu according to the evidence. Salapu is a driver for the Fire Department. Soonapu is a housewife. Both have plantations and work on them. Salapu was a foreman in charge of a group of men who had a part in the construction of the Tafuna airport during the war. He has also worked as a carpenter and still does carpenter work occasionally. He makes Samoan curios which he sells on steamer days. Soonapu weaves baskets, mats, and fans which she sells. She derives income from the sale of pigs, chickens, and copra. She worked for the Van Camp cannery for about a year. Soonapu is the mother of four sons whom she sent to Honolulu with money earned by herself. One of the sons is in the U.S. Navy, two in the U.S. Marines, while the fourth is an electrician working for the U.S. Government in Honolulu. The Court had an excellent opportunity to observe both candidates during the hearing. It is our conclusion from the evidence and our observation of the candidates at the hearing that Soonapu prevails over Salapu on the issue of the forcefulness, character, personality, and capacity for leadership, and we so find.
The value of the holder of a matai title to the Government depends primarily upon his ability to handle the affairs of his family well. This ability in turn depends for the most part upon his forcefulness, character, personality, and capacity for leadership. Since we find that Soonapu prevails over Salapu with respect to these matters as *336a whole, we believe that she prevails over Salapu on the issue of value of the holder of the title to the Government, and we so find. Also a Samoan woman who has the industry and ability to earn the money necessary to send three of her sons to Honolulu so that they can enlist in the Armed Forces of the United States and a fourth so that he can work as an electrician for the U.S. Government is very much worth while to her country. Salapu, a carpenter, is willing to live with his family in an unfinished house, a fact which does not speak very well for his industry.
In view of our findings Soonapu of Aua should be registered as the holder of the matai name Tuuu.
DECREE
Accordingly, it is ORDERED, ADJUDGED and DECREED that Soonapu shall be registered as the holder of the matai name Tuuu attached to the village of Aua.
Costs in the sum of $25.00 are hereby assessed against Salapu, the same to be paid within 80 days.